Citation Nr: 1119146	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of photorefractive keratectomy (PRK).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness and lead and mercury exposure.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness and as secondary to service-connected post traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to an earlier effective date for the award of a 50 percent rating for PTSD prior to May 26, 2010.

7.  Entitlement to an earlier effective date for the award of a 30 percent rating for pes planus with metatarsalgia, functional hallux limitus and mild hallux abducto valgus prior to June 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1997 and from November 2001 to April 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

All issues except entitlement to service connection for the residuals of PRK are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Dry eye syndrome has been shown to be causally or etiologically related to the Veteran's PRK surgery during active service.


CONCLUSION OF LAW

Dry eye syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for the residuals of PRK, specifically dry eye syndrome, on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In considering all of the evidence of record under the applicable VA laws and regulations, the Board concludes that service connection for dry eye syndrome is warranted.

The Veteran contends that he has dry eye syndrome as the result of PRK surgery in 2003.  After the surgery, the Veteran was noted to have dry eye syndrome in service treatment records dated in 2005 and 2006.  Following his separation from service, a May 2008 private treatment record from J.B. reflected a diagnosis of dry eye syndrome.  

In March 2009, the Veteran underwent an examination to evaluate his claim.  He complained of chronic eye dryness since his eye surgery.  The findings and conclusions were refractive error with myopia and dry eye bilaterally.  In an April 2009 addendum, the examiner stated that it was less likely than not the Veteran's dry eye was due to the PRK surgery in 2003.  

An August 2010 private medical opinion noted records had been reviewed, including the Veteran's medical history and two examinations pertaining to his PRK surgery.  It was noted that prior to the PRK surgery the records did not indicate a diagnosis of dry eye syndrome and did not indicate testing for dry eye syndrome.  It was further noted that the medical literature, and her own personal experience, demonstrated a well-known fact that refractive surgery procedures, such as LASIK and PRK, caused dry eye symptoms.  Dry eye was one of the most common post-LASIK and PRK symptoms.  An opinion was provided stating that it was more likely than not that the Veteran's dry eye syndrome was incurred during active service as a result of the PRK surgery.  

In this case, the Board finds that the preponderance of the evidence is favorable to the Veteran's claim.  Accordingly, entitlement to service connection for dry eye syndrome is granted.



ORDER

Entitlement to service connection for dry eye syndrome as a residual of PRK surgery is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims for by correspondence dated in July 2007 and April 2009.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  As the Veteran's service connection claims for fibromyalgia, CFS, and a sleep disorder may be construed as claims for presumptive service connection due to service in Southwest Asia during the Persian Gulf War and/or as proximately due to a service-connected disability, the appellant should be provided a corrective VCAA notice.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

As to his tinnitus claim, the Veteran testified that he has experienced tinnitus since 2006.  He stated that he reported tinnitus to an audiologist during service who told him that it was stress related.  In a questionnaire dated in February 2007 from a private treatment provider the Veteran noted "ringing in ear."

During his June 2010 VA audiological examination, the Veteran testified that he experienced tinnitus intermittently in 2005 that had gotten worse and was persistent.  The examiner observed that the Veteran currently did not have hearing loss for VA compensation purposes.  It was noted that there were many things that cause tinnitus, but that there was no mention of tinnitus in the claims file and that since the Veteran had normal hearing his tinnitus was less likely secondary to acoustic trauma in the military.

The Board observes that the June 2010 VA examiner's opinion appears to have been based without consideration of the February 2007 medical record, dated within the Veteran's period of active service, noting ringing in the ear.  The Veteran has also testified that he has experienced tinnitus since 2005-2006.  Accordingly, the June 2010 VA opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand for a clarifying opinion is necessary.

As to his claims for fibromyalgia, CFS, and a sleep disorder, the Board finds it is unclear as to whether or not these matters represent manifestations of distinct disabilities or whether they represent symptoms of a common etiology.  Therefore, additional development is required.

The Board notes that Veteran testified that he started experiencing fibromyalgia type problems in 2005 and 2006 after he came back from a trip from the Persian Gulf.  He stated that in 1994 he was on an amphibious assault ship and spent time on land in Kuwait.  Active service in the Southwest Asia theater of operations during the Persian Gulf War is not shown by the available evidence of record.

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  Fatigue can also be considered an undiagnosed illness if not attributed to a known diagnosis.  38 C.F.R. § 3.317.

With regard to the claim for fibromyalgia, the Veteran also asserts that he has fibromyalgia secondary to his service-connected PTSD.  In a February 2010 VA Form 9, he stated that fibromyalgia had been linked to PTSD, stress, disturbed sleep, infections, and vaccines which he incurred during service.  He submitted articles to support his contentions, including an article entitled "PTSD, tenderness, and fibromyalgia syndrome: are they different entities?" which noted that in the male test patients PTSD was highly associated with fibromyalgia syndrome.  The Veteran also submitted articles discussing fibromyalgia in connection with vaccines and infections.  An April 2009 private treatment assessment of fibromyalgia and fatigue noted that associated symptoms included sleep problems, moderate depression, and myalgias described as throbbing shooting pains and joint stiffness.  Service connection has been established for PTSD with depression.

Additionally, the Veteran contends that his chronic fatigue syndrome is related to exposure to lead and mercury during service.  He testified that he was exposed to mercury from batteries in navigation electronics and was exposed to lead from ballast from the ship and in shared work spaces.  Service treatment records dated in 2006 noted he was exposed to lead and there are many references to fatigue in the 2006 service treatment records.  A February 2007 service treatment record stated that it was possible that the Veteran had CFS.  A March 2007 private treatment record noted elevated levels of lead and mercury.  

The Board notes the evidence of record includes conflicting medical opinions as to whether a diagnosis of CFS is warranted.  A November 2007 VA examiner provided an impression of subjective fatigue that was not consistent with CFS.  It was noted that both blood and urine testing were completed.  The examiner stated that there was not a currently detectable lead or mercury level, therefore, fatigue was not likely secondary to elevated lead or mercury levels.  

However, a May 2008 private medical statement noted that lead stayed tightly bound in bone and mercury stayed tightly bound in neural tissue until a provocative agent was used to release the bound metals into the urine.  It was noted that the November 2007 VA examination which showed no level of mercury detected would not have detected lead and mercury on a routine urinalysis unless a provocative agent was administered.  It was further noted that elevated lead or mercury had many detrimental effects, including CFS.  

The Board also notes that the Veteran contends that a separate rating is warranted for a sleep disorder.  A June 2009 rating decision indicates that the Veteran's sleep impairment was considered part of the symptomatology of his service-connected PTSD and that a separate sleep disability had not been diagnosed. 

As reflected above, there are many in-service complaints of fatigue and insomnia, and many in the context of PTSD and depression, as well as, side effects of medication.  A March 2006 service treatment record noted the Veteran complained of chronic fatigue symptoms and that the examiner suspected this was multifactorial from elements of persistent depression/dysphoria, as well as, an underlying sleep disorder.  The Board observes that there is no post service diagnosis of a sleep disorder.  

Finally, the Board notes that a June 2010 rating decision granted a 50 percent rating for PTSD, effective from May 26, 2010, and a 30 percent rating for pes planus, effective from June 7, 2010.  In a July 2010 Appeal Status Election Form, the Veteran indicated that the June 2010 rating decision satisfied his appeal only on the issues of rating percentages for PTSD and pes planus.  He asserted that the effective dates of the increases should go back to the original date of his claim.  Although a November 2010 rating decision denied entitlement to earlier effective dates, a statement of the case (SOC) was required upon receipt of the Veteran notice of disagreement from the effective dates assigned in the June 2010 rating decision.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issues of entitlement to earlier effective dates for PTSD and pes planus is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a duty to notify and assist letter (VCAA notice) that addresses the issues remaining on appeal to the extent they may be due to an undiagnosed illness and/or as secondary to a service-connected disability.

2.  Appropriate efforts should be taken to obtain the Veteran's service personnel records and to ascertain whether he had active service in the Southwest Asia theater of operations during the Persian Gulf War.  He has testified that he served in Kuwait in 1994.

3.  Appropriate efforts should be taken to obtain any available VA records pertinent to the Veteran's claims dated after May 2010.  If the search yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file with notice provided to the Veteran and his representative in accordance with 38 C.F.R. § 3.159(c)(2).

4.  If possible, return the June 2010 VA audiological examination report to the examiner who conducted the examination for clarification of the etiology opinion provided as to tinnitus.  Consideration must be given to any credible claims as to onset and of the February 2007 private medical report dated within the Veteran's period of active service.  

If the examiner is unavailable, the Veteran should be scheduled for a VA examination to evaluate his claim for service connection for tinnitus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that tinnitus is causally or etiologically related to his military service as opposed to its being more likely due to some other factor or factors.  The examiner should address the Veteran's report that his tinnitus began in 2005, as well as, the February 2007 notation of ringing in the ear.

5.  Upon receipt of additional service records and VA treatment record, and if it is determined that the Veteran did not have service pursuant to 38 C.F.R. § 3.317 for which presumptive service connection is warranted; he should be scheduled for an appropriate VA examination (or examinations, if necessary) to determine if he has fibromyalgia, CFS, or a chronic sleep disorder that is either directly related to an event, injury, or disease during active service or was incurred or aggravated as a result of a service-connected disability.  The examiner should address the etiology of any diagnosis related to manifest symptoms of insomnia, fatigue, chronic fatigue syndrome, and sleep problems.  

The examiner should address the likelihood (likely, unlikely, at least as likely as not) that fibromyalgia, CFS, and/or a chronic sleep disorder is causally or etiologically related to military service as opposed to its being more likely due to some other factor or factors.  The provided opinions should be reconciled with the other pertinent evidence of record.  It is further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities as to etiology.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  When the development requested has been completed, the claims for entitlement to service connection for tinnitus, CFS, sleep disorder, and fibromyalgia should be reviewed with consideration of additional evidence and all applicable laws and regulations.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

7.  An SOC, containing all applicable laws and regulations, on the issues of entitlement to an earlier effective date for the award of a 50 percent rating for PTSD prior to May 26, 2010, and for entitlement to an earlier effective date for the award of a 30 percent rating for pes planus with metatarsalgia, functional hallux limitus and mild hallux abducto valgus prior to June 7, 2010, must be issued.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, should these issues be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


